I agree with Judge WALKER that the judgment in this case should be reversed and the cause remanded, for the reasons stated in his opinion. I am not prepared, however, at this time, to assent to the conclusion that the judgment in the divorce suit between the patties can not be successfully interposed by appellant as a bar to the action now brought against him by the appellee. Appellant has sought to interpose it only by pleading it as "res adjudicata," and it may be that such plea is not available to him; but if the judgment in the divorce suit had been pleaded as an "estoppel by judgment," I feel at this time that we would have much difficulty in denying it.